Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon US 4196897.

    PNG
    media_image1.png
    351
    340
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    237
    419
    media_image2.png
    Greyscale

Gordon discloses a workholding system comprising: a base plate (54,66) secured to a work surface (not shown) and having a plurality of T-slots (56), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “Y” axis (not shown) that is transverse to the “X” axis; and a workholding element (10) selected from the group consisting of work stop secured within a T-slot of the plurality of T-slots provided in the base plate (Figs. 4 and 5).
As for claim 2, Gordon discloses wherein the plurality of T-slots of the base plate are arranged in one of a single slots or paired slots that are configured radially about a central point of the base plate (See Fig. 4).
As for claim 3, Gordon discloses wherein the radially configured T-slots divide the base plate into wedge shaped portions (Fig. 4).
As for claim 4, Gordon discloses wherein the base plate is circular shaped (Fig. 4).
As for claim 5, Gordon discloses wherein the plurality of T-slots are each arranged in one of the “X” or “Y” axis.
As for claim 6, Gordon discloses wherein the base plate is rectangular shape.
Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tross US 1918878.

    PNG
    media_image3.png
    235
    387
    media_image3.png
    Greyscale

Tross discloses a workholding system comprising: a base plate (4) secured to a work surface (not shown) and having a plurality of T-slots (3), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “Y” axis (not shown) that is transverse to the “X” axis; and a workholding element (10) 
As for claim 5, Tross discloses wherein the plurality of T-slots are each arranged in one of the “X” or “Y” axis.
As for claim 6, Tross discloses wherein the base plate is rectangular shape.
As for claim 7, Tross discloses wherein a chip guard (1) having an elongated form and configured to be manually compressed and positioned into an opening extending a length of the T-slot.
As for claim 8, Tross discloses wherein the chip guard is resilient and conforms within the T-slot dimensions to cover at least a portion of the T-slot opening to prevent debris from entering into the T-slot, without interfering with securing of the workpiece to the work surface.
As for claim 9, Tross discloses wherein the chip guard has a uniform cross-section along the length of the chip guard, and is readily adjustable in length by hand or using simple cutting tools (saw).
Claim(s) 1, 5, 6, 11-14 and 21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 4489927.
Yamada discloses a workholding system comprising: a base plate (3) secured to a work surface (4a) and having a plurality of T-slots (15), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “Y” axis (not shown) that is transverse to the “X” axis; and a workholding element (18) selected from the group consisting of wedge clamp secured within a T-slot of the plurality of T-slots provided in the base plate (Fig. 4).
As for claim 5, Yamada discloses wherein the plurality of T-slots are each arranged in one of the “X” or “Y” axis.
As for claim 6, Yamada discloses wherein the base plate is rectangular shape.

    PNG
    media_image4.png
    587
    441
    media_image4.png
    Greyscale

As for claim 11, Yamada discloses wherein the workholding element is a wedge clamp providing: a fixed body (25) secured within a T-slot of the base plate and providing a first inclined surface (26); a sliding jaw (33) providing a second inclined surface (35) residing against and parallel to the first inclined surface, a clamp face (34) 
As for claim 12, Yamada discloses wherein the first inclined surface is provided at an angle relative to the work surface, and the angle is in the range of 30 degrees to 60 degrees (col. 5, lines 65-68)
As for claim 13, Yamada discloses wherein the first inclined surface is provided at an angle of 45 degrees (col. 5, lines 65-68).
As for claim 14, Yamada discloses wherein the clamp face (34) is at least one of smooth, serrated, machined, low profile clamp, and combinations thereof.
As for claim 21, Yamada discloses wherein the base plate (3) is secured to a work surface (4a) using threaded fasteners (9) directed through a plurality of mounting holes in the base plate that engage the work surface or a T-nut (10a,10) in the work surface T-slots (12).
Claim(s) 1, 5, 6 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geneloni US 3406958.
Geneloni discloses a workholding system comprising: a base plate (13) secured to a work surface (not shown) and having a plurality of T-slots (12), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “Y” axis (not shown) that is transverse to the “X” axis; and a workholding element (14,15) selected from the group consisting of pivot clamp secured within a T-slot of the plurality of T-slots provided in the base plate (Fig. 1).

    PNG
    media_image5.png
    419
    467
    media_image5.png
    Greyscale

As for claim 5, Geneloni discloses wherein the plurality of T-slots are each arranged in one of the “X” or “Y” axis.
As for claim 6, Geneloni discloses wherein the base plate is rectangular shape.
As for claim 15, Geneloni discloses wherein the workholding element is a pivot clamp securing a workpiece having a clamping surface (7) not in alignment with either the “X” or “Y” axes.
As for claim 16, Geneloni discloses wherein the pivot clamp includes a fixed body (2) secured within a T-slot (12), and a pivoting jaw (5) pivotably received with a jaw receiving cradle (3) of the fixed body.
As for claim 17, Geneloni discloses wherein the pivoting jaw (5) provides a clamping force upon rotation of a clamping fastener (10) passing through an opening (9) in the pivoting jaw.
As for claim 18, Geneloni discloses wherein the pivoting jaw is capable of pivoting in a planar direction parallel to the work surface in a range of at least 45 degrees on either side of an axis aligned with the T-slot the pivoting jaw is secured within.
Claim(s) 1, 19 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyes US 1820667
Leyes discloses a workholding system comprising: a base plate (10) secured to a work surface (not shown) and having a plurality of T-slots (12), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “Y” axis (not shown) that is transverse to the “X” axis; and a workholding element (14,15) selected from the group consisting of workstops secured within a T-slot of the plurality of T-slots provided in the base plate (Fig. 1).

    PNG
    media_image6.png
    204
    289
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    197
    127
    media_image7.png
    Greyscale

As for claim 19, Leyes discloses wherein the workholding element is a workstop configured to reliably locate the workpiece.
As for claim 20, Leyes discloses wherein the work stop includes: a body (14) having a right cylindrical upper portion (19,20,21) and a lower portion (17,18) having a first profile in a first rotation state presenting a rectangular profile configured to allow .
Claim(s) 1, 5, 6 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen US 10,022,828.
Nguyen discloses a workholding system comprising: a base plate (5) secured to a work surface (1) and having a plurality of T-slots (9), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “y” axis that is transverse to the “X” axis; and a workholding element (16) selected from the group consisting of workstops secured within a T-slot of the plurality of T-slots provided in the base plate (col. 4, lines 1-9).

    PNG
    media_image8.png
    611
    417
    media_image8.png
    Greyscale

As for claim 5, Nguyen discloses wherein the plurality of T-slots are each arranged in one of the “X” or “Y” axis.
As for claim 6, Nguyen discloses wherein the base plate is rectangular shape.
As for claim 22, Nguyen discloses wherein zero point clamps (10) are provided to repeatably secure the base plate to the work surface, where the zero point clamps ensure reliable and precise locating of the base plate relative to the work surface.
Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge US 2430613.
Hodge discloses a workholding system comprising: a base plate (10) secured to a work surface (not shown) and having a plurality of T-slots (12), each of the plurality of T-slots are aligned with one of a plurality of axis including at least the “X” axis and a “y” axis that is transverse to the “X” axis; and a workholding element (12,14,16,18) selected from the group consisting of workstops secured within a T-slot of the plurality of T-slots provided in the base plate (col. 4, lines 1-9).
As for claim 23, Hodge discloses wherein the base plate and the work holding elements are “made of any suitable material, such as steel, plastic or rubber or a combination thereof” (col. 3, lines 20-33).  Thus, Hodges discloses wherein the material is made of steel, aluminum, brass, metal alloys, polycarbonate, nylon, polytetrafluorothylene, polyetheretherketone, polyoxymethylene, acrylonitrile butadine styrene or composite material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tross US 1918878 in view of Kopf et al. US 2008/0261012.
As for claim 10, Tross discloses all the limitations as recited above but does not specify wherein the chip guard further includes a temperature resistant strip or coating bonded to an upper surface of the chip guard.  However, the use of protective coatings and/or strips for protecting objects from temperature are well known as evidence by Kopf who teaches a temperature resistant adhesive tape for use in protecting elongate material.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the chip guard of Tross to include the temperature resistant layer tape/coating as taught by Kopf in order to prevent exposure damage to the chip guard at high temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723